 


109 HR 1133 IH: Advance Democratic Values, Address Nondemocratic Countries, and Enhance Democracy Act of 2005 or the ADVANCE Democracy Act of 2005
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1133 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Wolf (for himself, Mr. Lantos, Mr. Smith of New Jersey, and Mr. Payne) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To advance and strengthen democracy globally through peaceful means and to assist foreign countries to implement democratic forms of government, to strengthen respect for individual freedom, religious freedom, and human rights in foreign countries through increased United States advocacy, to strengthen alliances of democratic countries, to increase funding for programs of nongovernmental organizations, individuals, and private groups that promote democracy, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Advance Democratic Values, Address Nondemocratic Countries, and Enhance Democracy Act of 2005 or the ADVANCE Democracy Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Sec. 3. Statement of policy 
Sec. 4. Definitions 
Title I—DEPARTMENT OF STATE ACTIVITIES 
Sec. 101. Promotion of democracy in foreign countries 
Sec. 102. Reports 
Sec. 103. Translation of annual Department of State reports 
Sec. 104. Strategies to enhance the promotion of democracy in foreign countries 
Sec. 105. Activities by the United States to promote democracy and human rights in foreign countries 
Sec. 106. Democracy Promotion and Human Rights Advisory Board 
Sec. 107. Establishment and maintenance of Internet site for global democracy and human rights 
Sec. 108. Programs by United States missions in foreign countries and activities of chiefs of mission 
Sec. 109. Training for Foreign Service officers 
Sec. 110. Performance pay; promotions; Foreign Service awards 
Sec. 111. Appointments 
Title II—ALLIANCES WITH OTHER DEMOCRATIC COUNTRIES 
Sec. 201. Alliances with other democratic countries 
Sec. 202. Sense of Congress regarding the establishment of a Democracy Caucus 
Sec. 203. Annual diplomatic missions on multilateral issues 
Sec. 204. Strengthening the Community of Democracies 
Sec. 205. Funding for nongovernmental organizations supporting a Community of Democracies 
Sec. 206. Reports 
Title III—FUNDING FOR PROMOTION OF DEMOCRACY 
Sec. 301. Policy 
Sec. 302. Human Rights and Democracy Fund 
Title IV—SUPPORT FOR SPECIAL AND REGIONAL INITIATIVES  
Sec. 401. Findings 
Sec. 402. Sense of Congress regarding support for regional initiatives 
Title V—PRESIDENTIAL ACTIONS 
Sec. 501. Description of Presidential actions 
Sec. 502. Investigation of violations of international humanitarian law 
Sec. 503. Presidential communications 
Title VI—NATIONAL SECURITY COUNCIL 
Sec. 601. Special Assistant on Nondemocratic Countries  
2.FindingsCongress finds the following: 
(1)All human beings are created equal and possess certain rights and freedoms, including the fundamental right to participate in the political life and government of their respective countries. These inalienable rights are recognized in the Declaration of Independence of the United States and in the Universal Declaration of Human Rights of the United Nations. 
(2)Political legitimacy derives from the consent of the governed, whether expressed directly or through representatives chosen by free, fair, and open elections. 
(3)In his Inaugural Address and State of the Union Address, President George W. Bush upheld the pursuit of freedom as the driving ideal of the foreign policy of the United States and made clear that the best way to defend freedom is to spread liberty to the places where tyranny thrives, opportunity is stifled, and terrorism grows. 
(4)The right to democracy was affirmed as a human right by the United Nations Commission on Human Rights on April 27, 1999, by a vote of 50-0 with only two abstentions. The resolution recognized that democracy is based on free, fair, and open elections, a foundation of open and transparent civil institutions, an independent judiciary, the rule of law, a free press, the right of peaceful assembly, the freedom of religion, and the right of every citizen to participate fully in the political life of the citizen’s country. 
(5)Over the past three decades, the number of fully democratic countries has more than doubled to 89 from 41, while the number of countries governed by a dictator or a totalitarian government decreased by 37 percent, often as a result of nonviolent resistance by the peoples of such countries, aided by support from democratic countries. 
(6)According to the annual Freedom in the World report published by Freedom House (an annual comparative assessment of the state of political rights and civil liberties in 192 countries and 18 related and disputed territories), 75 percent of the population of the world currently lives in countries categorized as entirely free or partly free, as opposed to only 57 percent in 1973. 
(7)These changes have been achieved in part through sustained and comprehensive efforts by democratic countries, including the United States and the democratic countries of Europe, to support dissidents and democracy activists in non-democratic countries. 
(8)The continued lack of democracy, freedom, and fundamental human rights in some countries is inconsistent with the universal values on which the United States is based, the promotion of which comprises a fundamental element of United States foreign policy. 
(9)The continued lack of democracy, freedom, and fundamental human rights in some countries also poses a security threat to the United States, its interests, and its friends, as it is in such countries that radicalism, extremism, and terrorism can flourish. 
(10)There is a correlation between nondemocratic rule and other threats to international peace and security, including war, genocide, famine, poverty, drug trafficking, corruption, refugee flows, human trafficking, religious persecution, environmental degradation, and discrimination against women.  
(11)Wars between or among democratic countries are exceedingly rare, while wars between and among nondemocratic countries are commonplace, with nearly 170,000,000 people having lost their lives because of the policies of totalitarian governments. 
(12)There is a strong correlation between nondemocratic rule and famine. 
(13)Seventy-seven percent of refugees in the world come from countries that lack electoral democracy. 
(14)In nondemocratic countries, women are often exposed to particular hardships and a lack of opportunity, and trafficking in women and children often flourishes. 
(15)There is a positive correlation between economic and political freedom and preservation of the environment. 
(16)A world that fully reflects fundamental human and political rights would be free of dictatorship. Such a world would be profoundly safer and more just, peaceful, prosperous, and stable. Countries that lack freedom and democracy necessarily limit the full flourishing of human potential and, as such, a goal of United States foreign policy is to promote universal democracy. 
(17)The transition to democracy must be led from within nondemocratic countries and by nationals of such countries who live abroad. Nevertheless, democratic countries have a number of instruments available for supporting democratic reformers who are committed to promoting effective, nonviolent change in nondemocratic countries. 
(18)United States efforts to promote democracy in countries where it is lacking can be strengthened. A full evaluation of United States funds expended for the support of democracy is necessary to ensure an efficient and effective use of such funds. 
(19)In 2002, Congress passed the Freedom Investment Act of 2002 (subtitle E of title VI of division A of the Foreign Relations Authorization Act, Fiscal Year 2003) to increase the focus on promoting human rights and democracy as an element of United States foreign policy. 
(20)United States ambassadors and diplomats can play a critical role in the effort to promote democracy by publicly demonstrating support for democratic principles, by discussing democratic, social, and economic freedoms with citizens and leaders of non-democratic countries, and by building relationships with citizens that promote democratic principles, practices, and values. United States missions in non-democratic countries are potential islands of freedom in such countries. Training and incentives are needed to assist United States officials in strengthening the techniques and skills required to promote democracy. 
(21)Nongovernmental organizations and private individuals and movements also play a vital role in promoting democracy, and the United States must expand its support of such organizations, individuals, and movements. 
(22)The promotion of democracy requires a broad-based effort with collaboration between all democratic countries. One forum for advancing this effort is the Community of Democracies, which first met in Warsaw, Poland, in June 2000, and which is scheduled to meet in 2005 in Santiago, Chile. 
(23)The promotion of such universal democracy constitutes a long-term challenge that does not always lead to an immediate transition to full democracy, but universal democracy is achievable. 
3.Statement of policyIt shall be the policy of the United States — 
(1)to promote freedom and democracy in foreign countries as a fundamental component of United States foreign policy; 
(2)to affirm fundamental freedoms and human rights in foreign countries and to condemn offenses against those freedoms and rights as a fundamental component of United States foreign policy; 
(3)to use all instruments of United States influence to support, promote, and strengthen democratic principles, practices, and values in foreign countries, including the right to free, fair, and open elections, secret balloting, and universal suffrage; 
(4)to protect and promote fundamental political, social, and economic freedoms and rights, including the freedom of association, of expression, of the press, and of religion, and the right to own private property; 
(5)to protect and promote respect for and adherence to the rule of law in foreign countries; 
(6)to provide appropriate support to organizations, individuals, and movements located in nondemocratic countries that aspire to live in freedom and establish full democracy in such countries; 
(7)to provide, political, economic, and other support to foreign countries that are willingly undertaking a transition to democracy; 
(8)to commit United States foreign policy to the long-term challenge of promoting universal democracy; and 
(9)to strengthen alliances and relationships with other democratic countries in order to better promote and defend shared values and ideals. 
4.DefinitionsIn this Act: 
(1)Annual Report on DemocracyThe term Annual Report on Democracy means the Annual Report on Democracy required under section 102(b). 
(2)Annual Report on the Status of Democratic Alliances of the United StatesThe term Annual Report on the Status of Democratic Alliances of the United States means the Annual Report on the Status of Democratic Alliances of the United States required under section 206(a). 
(3)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on International Relations of the House of Representatives; and 
(B)the Committee on Foreign Relations of the Senate. 
(4)Community of Democracies and CommunityThe terms Community of Democracies and Community mean the association of democratic countries committed to the global promotion of democratic principles, practices, and values, which held its First Ministerial Conference in Warsaw, Poland, in June 2000. 
(5)DepartmentThe term Department means the Department of State.  
(6)Eligible entityThe term eligible entity means any nongovernmental organization, international organization, multilateral institution, private foundation, corporation, partnership, association, or other entity, organization, or group engaged in (or with plans to engage in) the promotion of democracy and fundamental rights and freedoms in foreign countries categorized as partly democratic or nondemocratic in the most recent Annual Report on Democracy. 
(7)Eligible individualThe term eligible individual means any individual engaged in, or who intends to engage in, the promotion of democracy and fundamental rights and freedoms in foreign countries categorized as partly democratic or nondemocratic in the most recent Annual Report on Democracy. 
(8)Helsinki ProcessThe term Helsinki Process means the multilateral process adopted at the Conference on Security and Cooperation in Europe by member countries of the Organization for Security and Cooperation in Europe to achieve the security, economic, and humanitarian goals as agreed to in the Helsinki Final Act of 1975 of the Conference on Security and Cooperation in Europe (1 August 1975), and as reinforced in subsequent agreements, including the Vienna Concluding Document of 1983 of the Conference on Security and Cooperation in Europe (15 January 1983), the Madrid Concluding Document of 1983 of the Conference on Security and Cooperation in Europe (6 September 1983), and the Copenhagen Document of 1990 on the Human Dimension of the Conference on Security and Cooperation in Europe (29 June 1990). 
(9)International financial institutionThe term international financial institution means the International Bank for Reconstruction and Development, the International Development Association, the International Monetary Fund, the International Finance Corporation, the Inter-American Development Bank, the African Development Bank, the African Development Fund, the Asian Development Bank, the European Bank for Reconstruction and Development, and the Multilateral Investment Guarantee Agency. 
(10)Regional Democracy Hub and HubThe terms Regional Democracy Hub and Hub mean the Regional Democracy Hubs established under section 101(d)(2). 
(11)SecretaryThe term Secretary means the Secretary of State. 
(12)Special AssistantThe term Special Assistant means the Special Assistant to the President on Nondemocratic Countries established under subsection (l) of section 101 of the National Security Act of 1947 (50 U.S.C. 402), as added by section 601 of this Act. 
(13)Under SecretaryThe term Under Secretary means the Under Secretary of State for Global Affairs established under section 1(b) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(b)), as amended by section 101(a)(2) of this Act. 
IDEPARTMENT OF STATE ACTIVITIES 
101.Promotion of democracy in foreign countries 
(a)Codification of Under Secretary of State for Global AffairsSection 1(b) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(b)) is amended— 
(1)by redesignating paragraph (4) as paragraph (5); and 
(2)by inserting after paragraph (3) the following new paragraph: 
 
(4)Under Secretary of State for Global AffairsThere shall be in the Department of State, among the Under Secretaries authorized by paragraph (1), an Under Secretary of State for Global Affairs, who shall have primary responsibility to assist the Secretary and the Deputy Secretary in the formulation and implementation of United States policies and activities relating to the transition to and development of democracy in nondemocratic countries and to coordinate United States policy on global issues, including issues related to human rights, women’s rights, freedom of religion, labor standards and relations, the preservation of the global environment, the status and protection of the oceans, scientific cooperation, narcotics control, law enforcement, population issues, refugees, migration, war crimes, and trafficking in persons. The Secretary may assign such other responsibilities to the Under Secretary for Global Affairs as the Secretary determines appropriate or necessary. In particular, the Under Secretary for Global Affairs shall have the following responsibilities: 
(A)Promoting democracy and fundamental rights and freedoms in foreign countries, condemning violations of the right of an individual to participate in the government and political life of the country of the individual, either directly or through representatives chosen in free, fair, and open elections, and recommending appropriate actions to be undertaken by the United States whenever such right is violated or is in danger of being violated.  
(B)Coordinating with the Under Secretary for Public Diplomacy and Public Affairs and employees and officers from the regional bureaus of the Department of State to— 
(i)promote the transition to and development of democracy in nondemocratic countries; and 
(ii)promote and strengthen the development of democracy in countries that are in transition to democracy. 
(C)Developing, in consultation with other appropriate executive agencies having programs and responsibilities related to democracy promotion, a strategic plan to promote transition to and development of democracy in nondemocratic countries and overseeing implementation of the plan through an appropriate interagency process. 
(D)Advising the Secretary regarding any recommendation requested by any official of any other agency that relates to the human rights situation in a foreign country or the effects on human rights or democracy in a foreign country of an agency program of such official. 
(E)Assisting the Secretary in the preparation of the reports required under section 102 of the Advance Democratic Values, Address Nondemocratic Countries, and Enhance Democracy Act of 2005.. 
(b)Additional duties for Assistant Secretary of State for Democracy, Human Rights, and LaborSection 1(c)(2) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)(2)) is amended— 
(1)in subparagraph (A), by inserting after the first sentence the following new sentence: The Assistant Secretary of State for Democracy, Human Rights, and Labor shall also be responsible to the Under Secretary of State for Global Affairs for matters relating to the transition to and development of democracy in nondemocratic countries, including promoting and strengthening the development of democracy in foreign countries that are in the early stages of a transition to democracy.; 
(2)by adding after subparagraph (B) the following new subparagraph: 
 
(C)The Assistant Secretary of State for Democracy, Human Rights, and Labor shall maintain continuous observation of and review all matters pertaining to the transition to and promotion and development of democracy in foreign countries. In particular, the Assistant Secretary shall have the following responsibilities: 
(i)Assisting the Under Secretary of State for Global Affairs in the preparation of the reports required under section 102 of the Advance Democratic Values, Address Non-Democratic Countries, and Enhance Democracy Act of 2005. 
(ii)Making recommendations to the Under Secretary of State for Global Affairs regarding the promotion of democracy in foreign countries, including assisting the Under Secretary to— 
(I)promote transition to and development of democracy in nondemocratic countries; 
(II)promote and strengthen the development of democracy in foreign countries that are in the early stages of a transition to democracy; and 
(III)support and promote the academic and intellectual study and discussion of democracy in democratic, partly democratic, and nondemocratic countries. 
(iii)Gathering detailed information that furthers— 
(I)the identification of foreign countries that are democracies, the extent to which democracy is established in such countries, and the extent to which such countries are committed to promoting democratic principles, practices, and values; 
(II)the understanding of the most effective means of change and methods of nonviolent action to promote and achieve transition to democracy in a foreign country; 
(III)the identification of and consultation with nongovernmental organizations, individuals, and movements that promote democratic principles, practices, and values in partly democratic and nondemocratic countries to obtain the views of such organizations, individuals, and movements on the approaches that the United States should take to promote the transition of the governments of such countries to full democracies; and 
(IV)the documentation of human rights abuses condoned or encouraged by leaders of nondemocratic countries, including an identification of such leaders. 
(iv)Consulting with nongovernmental organizations, individuals, and movements committed to the peaceful promotion of democracy, democratic principles, practices and values, and fundamental rights and freedoms. 
(v)Coordinating United States Government assistance to promote democracy abroad, including designing and coordinating an overall assistance strategy, pursuing coordination with other countries and international organizations, ensuring proper management, implementation, and oversight by United States agencies, and resolving policy and program disputes among such agencies. 
(vi)Performing such other responsibilities which serve to promote and develop democracy in foreign countries.. 
(c)Authorization of appropriationsIn addition to amounts otherwise authorized, there is authorized to be appropriated to the Secretary of State $10,000,000 for fiscal year 2006, and such sums as may be necessary in each fiscal year thereafter, for the hiring of staff and the conduct of the business of the offices of the Under Secretary of State for Global Affairs and the Assistant Secretary of State for Democracy, Human Rights, and Labor. 
(d)Department of State and United States missions abroad 
(1)Office of Democratic Movements and Transitions 
(A)EstablishmentThere is established within the Bureau of Democracy, Human Rights, and Labor of the Department of State an Office of Democratic Movements and Transitions. 
(B)PurposeThe Office shall promote transitions to full democracy in countries that have been designated as nondemocratic or partly democratic in the most recent Annual Report on Democracy required under section 102(b). 
(C)DirectorThe Secretary of State, after consultation with the Assistant Secretary of State for Democracy, Human Rights, and Labor, shall appoint a Director to head the Office, who shall report to the Assistant Secretary. The individual chosen as Director should possess clearly demonstrated competence in and commitment to the promotion of democracy, including competence in promoting democratic principles, practices, values, and ideals through nonviolent means. 
(D)ResponsibilitiesThe Director of the Office shall— 
(i)develop relations with, consult with, and provide assistance to nongovernmental organizations, individuals, and movements that are committed to the peaceful promotion of democracy, democratic principles, practices, and values, and fundamental rights and freedoms in countries described in subparagraph (B); 
(ii)develop strategies and programs to promote peaceful change in such countries; 
(iii)provide political, financial, and other support to nongovernmental organizations, individuals, and movements that promote democratic principles, practices, and values in such countries, including providing training in the strategy and tactics of nonviolent change and providing training equipment related to such purpose; 
(iv)foster relationships between nongovernmental organizations, individuals, and movements and the United States and the governments of other democratic countries, and establish common positions with other democratic countries and the Community of Democracies to promote democratic transitions in countries described in subparagraph (B); 
(v)foster dialogue, the extent practicable, between the leaders of such nongovernmental organizations, individuals, and movements and the officials of such countries; 
(vi)evaluate recommendations by the Democracy Promotion Advisory Board, established under section 106, regarding strategies to promote democracy in such countries; 
(vii)communicate with the leaders and other senior government officials of such countries concerning respect for liberty, democracy, and political, social, and economic freedoms; 
(viii)communicate with opposition political parties within such countries that support democratic values and respect for human rights; 
(ix)create narratives and histories required under section 107(b) for the Internet site for global democracy and human rights and assist in the preparation of the report required under section 102; and 
(x)facilitate, in coordination with public affairs officers and offices of the Department of State responsible for public diplomacy programs in such countries, debates and discussions, including among young people in other countries, regarding the values and benefits of democracy and human rights at academic institutions in such countries. 
(2)Regional Democracy Hubs at United States missions abroad 
(A)Establishment 
(i)In generalThe Secretary shall establish at least one Regional Democracy Hub at one United States mission in each of the following geographic regions: 
(I)the Western Hemisphere; 
(II)Europe; 
(III)South Asia; 
(IV)the Near East; 
(V)East Asia and the Pacific; and 
(VI)Africa. 
(ii)DirectorEach Regional Democracy Hub shall be headed by a Director. The Director and the associated staff shall be selected by the Secretary of State in consultation with the Assistant Secretary for Democracy, Human Rights, and Labor. 
(B)ResponsibilitiesEach Regional Democracy Hub shall support the appropriate United States ambassador and United States employees assigned to United States missions in each such geographic region to carry out the responsibilities described in this Act, including— 
(i)assisting the Assistant Secretary for Democracy, Human Rights, and Labor and the Under Secretary for Global Affairs to conceive and implement strategies for transitions to democracy for each nondemocratic country in the geographic region for which such Hub is responsible, including regional strategies as appropriate, and assisting such United States missions to prepare the reports required under section 102; 
(ii)helping to design and implement programs funded by the Human Rights and Democracy Fund described in section 302, including making proposals directly to the Assistant Secretary for Democracy, Human Rights, and Labor regarding the use of the Fund; and 
(iii)supporting the implementation of other requirements of this Act, including identifying opportunities for United States officials to speak directly to citizens, particularly to young people, in such countries. 
(C)AccreditationAs appropriate, the Department shall seek accreditation for the Director to all nondemocratic countries in each geographic region for which each Hub is responsible. 
(D)TerminationNo earlier than two years after a geographic region has ceased to include any nondemocratic or partly democratic country, the Secretary may terminate the Hub for such region. 
(E)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary to carry out the responsibilities described in subparagraph (B), including hiring additional staff to carry out such responsibilities. 
(3)Responsibilities of the Bureau of Intelligence and ResearchThe Assistant Secretary for Intelligence and Research shall coordinate with the Department of the Treasury, the Department of Justice, the Central Intelligence Agency, other appropriate intelligence agencies, and, as appropriate, with foreign governments to— 
(A)monitor and document financial assets inside and outside the United States held by leaders of countries determined to be nondemocratic under section 102; 
(B)identify close associates of such leaders; and 
(C)monitor and document financial assets inside and outside the United States held by such close associates. 
(4)Coordination 
(A)Deputy Assistant Secretary of State for Democracy, Human Rights, and LaborThere shall be in the Department of State a Deputy Assistant Secretary of State for Democracy, Human Rights, and Labor who shall report to the Assistant Secretary of State for Democracy, Human Rights, and Labor. Such Deputy Assistant Secretary shall be in addition to the current number of such other Deputy Assistant Secretaries so reporting. In addition to considering qualified noncareer candidates, the Secretary of State shall seek to recruit senior members of the Senior Foreign Service to serve in such position. 
(B)ResponsibilitiesIn addition to such other duties as the Secretary or Assistant Secretary of State for Democracy, Human Rights, and Labor may from time to time designate, the Deputy Assistant Secretary of State for Democracy, Human Rights, and Labor shall— 
(i)coordinate the work of the Office of Democratic Movements and Transitions with the work of other offices and bureaus at the Department of State; 
(ii)coordinate the work of the Office of Democratic Movements and Transitions with the work of other United States Government agencies; 
(iii)forge connections between the United States and nongovernmental organizations, individuals, and movements committed to the promotion of democracy and democratic principles, practices, and values; and 
(iv)seek ways to promote and enhance the work of nongovernmental organizations, individuals, and movements committed to the promotion of democracy and democratic principles, practices, and values. 
(5)RecruitmentThe Secretary shall seek to ensure that no later than December 31, 2012, not less than 50 percent of the nonadministrative employees serving in the Bureau of Democracy, Human Rights, and Labor are members of the Foreign Service.  
102.Reports 
(a)Portions of annual human rights reportsThe Under Secretary of State for Global Affairs shall assist the Secretary of State in the preparation of those portions of the reports and other information provided to Congress required under sections 116 and 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n and 2304) that relate to freedom and political rights as set forth in the Universal Declaration of Human Rights. 
(b)Annual Report on Democracy 
(1)Preparation and deadline for submissionThe Secretary of State shall prepare an Annual Report on Democracy. The Under Secretary of State for Global Affairs, with the assistance of the Assistant Secretary of State for Democracy, Human Rights, and Labor, shall have the principal responsibility of assisting the Secretary in the preparation of the Annual Report. The Under Secretary and Assistant Secretary shall consult with the regional bureaus of the Department of State in the preparation of the Annual Report. Not later than July 1 of each year, the Secretary shall submit to the appropriate congressional committees the Annual Report on Democracy. 
(2)ContentsThe Annual Report on Democracy shall contain the following: 
(A)Executive summaryAn Executive Summary with a table listing every foreign country, together with a categorization of each country as fully democratic, partly democratic, or nondemocratic. The Executive Summary shall contain a short narrative highlighting the status of democracy in each country categorized as partly democratic or nondemocratic. 
(i)Determination of categorizationWith respect to a country listed in the Executive Summary, the Secretary shall determine which of the categorizations specified under subparagraph (A) is appropriate by reference to the principles enshrined in the United Nations Charter, the Universal Declaration of Human Rights, the International Covenant on Civil and Political Rights, the United Nations Commission on Human Rights Resolution 1499/57 (entitled Promotion of the Right to Democracy), the assessments used to determine eligibility for financial assistance disbursed from the Millennium Challenge Account, the assessments of nongovernmental organizations used to determine eligibility to participate in the meetings of the Community of Democracies, and the standards established and adopted by the Community of Democracies. In addition, the categorization of a country should be informed by the general consensus regarding the status of civil and political rights in such country by major nongovernmental organizations that conduct assessments of such conditions in such countries.  
(ii)Determination of nondemocratic categorization 
(I)In generalThe Secretary shall categorize a country as nondemocratic if such country fails to satisfy any of the following requirements: 
(aa)All citizens of such county have the right to, and are not restricted in practice from, fully and freely participating in the political life of such country regardless of gender, race, language, religion, or beliefs. 
(bb)The national legislative body of such country and, if directly elected, the head of government of such country, are chosen by free, fair, open, and periodic elections, by universal and equal suffrage, and by secret ballot. 
(cc)More than one political party in such country has candidates who seek elected office at the national level and such parties are not restricted in their political activities or their process for selecting such candidates except for reasonable administrative requirements commonly applied in countries categorized as fully democratic. 
(dd)All citizens in such country have a right to, and are not restricted in practice from, fully exercising the freedoms of thought, conscience, belief, peaceful assembly and association, speech, opinion, and expression, and such country has a free, independent, and pluralistic media. 
(ee)The current government of such country did not come to power in a manner contrary to the rule of law. 
(ff)Such country possesses an independent judiciary and the government of such country generally respects the rule of law. 
(II)Additional considerationsNotwithstanding the satisfaction by a country of the requirements specified under subclause (I), the Secretary may categorize a country as nondemocratic if the Secretary determines that such is appropriate after consideration of the principles specified under clause (i) with respect to such country. 
(B)Status of democracyA description of each country categorized as partly democratic or nondemocratic in the Executive Summary, including— 
(i)an evaluation of trends over the preceding 12 months towards improvement or deterioration in the commitment to and protection of democratic principles, practices, values, institutions, and processes in each such country; 
(ii)an evaluation of the political rights and freedoms enjoyed by individuals in each such country and an evaluation of the factors that prevent each such country from being categorized as fully democratic; and 
(iii)for each country previously categorized as nondemocratic in the Executive Summary from the preceding year, an evaluation of any progress made over the previous calendar year towards achieving a categorization of partly democratic or fully democratic. 
(C)Strategy for nondemocratic countriesAn in-depth examination of each country categorized as nondemocratic in the Executive Summary, including— 
(i)a specific action plan developed following consultations with nongovernmental organizations, individuals, and movements that promote democratic principles, practices, and values in each such country to promote and achieve transition to full democracy in each such country, including a summary of actions taken by the United States in furtherance of such goal in the preceding 12 months; 
(ii)a summary of any actions taken by the President pursuant to section 501 with respect to any such country, the effects of any such actions, and if no such actions have been taken, a statement explaining why not; 
(iii)a summary of any actions taken by the chief of mission and officials of the United States in each such country with which the United States maintains diplomatic and consular posts with respect to promoting such a transition within that country and any activities of the embassy or consulate in that country to support individuals and organizations in that country that actively advocate for such a transition; 
(iv)a summary of efforts taken by officials of the United States to speak directly to the people in each country, and in particular, a description of any visits taken by the chief of mission and other officials of the United States in each such country to the colleges and universities and other institutions in the country where young people congregate and learn; and 
(v)a summary of any communications between United States Government officials, including the chief of mission, and the leader and other high government officials of each such country concerning respect for liberty, democracy, and political, social, and economic freedoms.  
(D)United States policiesA description of United States actions and policies aimed at promoting democracy in foreign countries categorized as partly democratic or nondemocratic, and the extent to which such actions and policies were undertaken in coordination with other democratic countries. 
(E)Peaceful transfers of political powerA description of peaceful transfers of political power in each country categorized as partly democratic or nondemocratic in the Executive Summary that have occurred between rival political entities according to established rules and without violence.  
(3)Classified addendumIf the Secretary determines that it is in the national security interests of the United States, is necessary for the safety of individuals identified in the Annual Report on Democracy, or is necessary to further the purposes of this Act, any information required by paragraph (2), including policies adopted or actions taken by the United States, may be summarized in the Annual Report on Democracy or the Executive Summary and submitted to the appropriate congressional committees in more detail in a classified addendum. 
(4)Public disclosureThe Executive Summary shall be made available on the Department of State Internet site, except for information that is classified under paragraph (3).  
(c)One-time report on training and guidelines for foreign service officers and chiefs of missionThe Secretary of State, in consultation with the Under Secretary of State for Global Affairs, shall submit to the appropriate congressional committees a one-time report containing a description of the training provided under section 109 for foreign service officers, including chiefs of mission serving or preparing to serve in countries categorized as partly democratic or nondemocratic or chiefs of mission in fully democratic countries whose job performance could benefit from such training, with respect to methods to promote and achieve transition to full democracy in each such country, including nonviolent action. The Secretary shall submit the report together with the first Annual Report on Democracy required under subsection (b). 
103.Translation of annual Department of State reports 
(a)TranslationThe Secretary of State shall ensure that the relevant country specific sections of the reports listed in subsection (b) that relate to a particular country are translated into the principal languages of such country and made available in such country. 
(b)ReportsThe relevant country specific sections of the reports referred to in subsection (a) are the following: 
(1)Country specific sections of the most recent Annual Report on Democracy. 
(2)Country specific sections of the most recent annual Trafficking in Persons Report prepared by the Office to Monitor and Combat Trafficking in Persons of the Department of State. 
(3)Country specific sections of the most recent Annual Report on International Religious Freedom prepared by the Office of International Religious Freedom in the Bureau of Democracy, Human Rights, and Labor of the Department of State. 
(4)Country specific sections of the most recent annual Country Reports on Human Rights Practices prepared by the Bureau of Democracy, Human Rights, and Labor of the Department of State. 
(c)Date for completionNot later than 120 days after the completion of each report described in subsection (a), the Secretary shall ensure the translation of each such report. 
(d)Authorization of appropriationsIn addition to amounts that are otherwise available for the translation of Department of State reports, there is authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section. 
104.Strategies to enhance the promotion of democracy in foreign countries 
(a)Working group on nondemocratic countriesBeginning in the year after the second Annual Report on Democracy required under section 102(b) is submitted and not less than once each year thereafter, the Under Secretary of State for Global Affairs shall convene a working group under subsection (c) focused on each country designated as nondemocratic in the most recent such report in order to— 
(1)review progress on the action plan with respect to each such country to promote and achieve the transition to full democracy in such country; and 
(2)receive recommendations regarding further action that should be taken with respect to such plan.  
(b)Working group on countries in transitionBeginning in the year after the second Annual Report on Democracy required under section 102(b) is submitted and not less than once each year thereafter, the Under Secretary of State for Global Affairs should also convene a working group under subsection (c) focused on the progress towards a fully democratic form of governance in each country designated as partly democratic in the most recent annual report that was designated as nondemocratic in any of the previous annual reports. 
(c)Members of working groupsThe working groups referred to in subsections (a) and (b) shall include officers and employees of the Department of State and appropriate representatives from other relevant government agencies, including the United States Agency for International Development, the Department of the Treasury, and the Department of Defense. 
(d)Consultations with chiefs of missionsThe chief of mission for each country designated as nondemocratic or partly democratic in the most recent Annual Report on Democracy shall meet with the Under Secretary of State for Global Affairs at least once each year to discuss the transition to full democracy in such country, including any actions the chief of mission has taken to implement the action plan for such country included in such report. 
105.Activities by the United States to promote democracy and human rights in foreign countries 
(a)Freedom Investment Act of 2002The Freedom Investment Act of 2002 (subtitle E of title VI of Public Law 107–228) is amended— 
(1)in Section 663(a), (relating to human rights activities at the Department of State)— 
(A)in paragraph (1), by striking and at the end; 
(B)by redesignating paragraph (2) as paragraph (4); 
(C)by inserting after paragraph (1) the following new paragraphs: 
 
(2)a United States mission abroad in a country that has been designated as nondemocratic in the most recent Annual Report on Democracy (as required under section 102(b) of the Advance Democratic Values, Address Nondemocratic Countries, and Enhance Democracy Act of 2005) should have at least one political officer who shall have primary responsibility for monitoring and promoting democracy and human rights in such country; 
(3)the level of seniority of any such political officer should be in direct relationship to the severity of the problems associated with the establishment of full democracy and respect for human rights in such country; and; and 
(D)in paragraph (4), as so redesignated, by striking monitoring human rights developments and all that follows through recommendation and inserting the following: monitoring and promoting democracy and human rights, including a political officer described in paragraphs (2) and (3), in a foreign country should be made after consultation with and upon the recommendation; and 
(2)in Section 665(c) (relating to reports on actions taken by the United States to encourage respect for human rights), by striking the second sentence and inserting adding at the end the following new sentences: If the Secretary elects to submit such information as a separate report, such report may be submitted as part of the Annual Report on Democracy required under section 102(b) of the Advance Democratic Values, Address Nondemocratic Countries, and Enhance Democracy Act of 2005. If the Secretary makes such an election, such report shall be organized so as to contain a separate section for each country to which such information applies, together with a short narrative describing the extrajudicial killing, torture, or other serious violations of human rights that are indicated to have occurred in each such country.. 
(b)Foreign Assistance Act of 1961The Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended— 
(1)in section 116(d) (22 U.S.C. 2151n(d)), by striking paragraph 10 and inserting the following new paragraph: 
 
(10)for each country with respect to which the report indicates that extrajudicial killings, torture, or other serious violations of human rights have occurred in the country, a strategy, including a specific list of priorities and an action plan, to end such practices in the country, and any actions taken in the previous year to end such practices in the country. ; and 
(2)in section 502B(b) (22 U.S.C. 2304(b)), by striking the sixth sentence and inserting the following new sentence: Such report shall also include, for each country with respect to which the report indicates that extrajudicial killings, torture, or other serious violations of human rights have occurred in the country, a strategy, including a specific list of priorities and an action plan, to end such practices in the country, and any actions taken in the previous year to end such practices in the country..  
106.Democracy Promotion and Human Rights Advisory Board 
(a)EstablishmentThere is established a Democracy Promotion and Human Rights Advisory Board. 
(b)Purpose and dutiesThe Board shall advise and provide recommendations to the Secretary of State, the Under Secretary of State for Global Affairs, the Assistant Secretary of State for Democracy, Human Rights, and Labor, and the Assistant Administrator for the Bureau of Democracy, Conflict and Humanitarian Assistance of the United States Agency for International Development concerning United States policies regarding the promotion of democracy and the establishment of universal democracy, including the following: 
(1)Reviewing and making recommendations regarding the overall United States strategy for promoting democracy and human rights in partly democratic and nondemocratic countries, including methods for incorporating the promotion of democracy and human rights into United States diplomacy, the use of international organizations to further United States democracy promotion goals, and ways in which the United States can work with other countries and the Community of Democracies to further such purposes. 
(2)Recommendations regarding specific strategies to promote democracy in countries categorized as nondemocratic in the most recent Annual Report on Democracy under section 102(b), in countries that are in a transition to democracy, and methods for consulting and coordinating with individuals (including expatriates) and nongovernmental organizations that promote democratic principles, practices, and ideals. 
(3)Recommendations regarding the use of— 
(A)programs related to the promotion of democracy and human rights administered by the United States Agency for International Development; and 
(B)the Human Rights and Democracy Fund, established under section 664 of the Freedom Investment Act of 2002 (subtitle E of title VI of Public Law 107–228). 
(4)Recommendations regarding regulations to be promulgated concerning— 
(A)the standards of performance to be met by members of the Foreign Service, including chiefs of mission, under section 405(d) of the Foreign Service Act of 1980 (22 U.S.C. 3965(d)); and 
(B)the development of programs to promote democracy in foreign countries under section 108, relating to programs undertaken by United States missions in foreign countries and the activities of chiefs of mission. 
(c)Study on democracy assistance 
(1)In generalNot later than 18 months after the appointment of five members of the Board, the Board shall submit to the President, Congress, and the Secretary a study on United States democracy assistance. 
(2)TransmittalCopies of the report shall be transmitted to the Under Secretary of State for Global Democracy, the Assistant Secretary of State for Democracy, Human Rights, and Labor, the Broadcasting Board of Governors, the Administrator of the United States Agency for International Development, the President of the National Endowment for Democracy, the President of the Center for International Private Enterprise, the President of the International Republican Institute, the President of the National Democratic Institute for International Affairs, and the President of the Free Trade Union Institute. 
(3)ContentsThe study shall include— 
(A)a comprehensive review and an overall evaluation of the efficiency and effectiveness of United States appropriations for the promotion of democracy, including— 
(i)information regarding the amount of money dedicated to such purpose each fiscal year; 
(ii)an identification of the international organizations, nongovernmental organizations, multilateral institutions, individuals, private groups (including corporations and other businesses), and government agencies and departments receiving such funds for such purpose; 
(iii)information regarding the efficiency and effectiveness of the use of such funds to promote a transition to democracy in nondemocratic countries with a special emphasis on activities related to the promotion of democracy under section 302(b), relating to the Human Rights and Democracy Fund; and 
(iv)information regarding the efficiency and effectiveness of the use of such funds to promote and sustain democracy in countries that are already fully democratic or partly democratic; 
(B)a review of— 
(i)the ability of the Broadcasting Board of Governors to provide 24-hour service seven days a week to all countries categorized as nondemocratic in the most recent Annual Report on Democracy and the influence such broadcasts may have on the views of citizens of such countries, including information relating to programming on the means of nonviolent protest and successful movements for democratic change in other countries around the world; and 
(ii)the advisability of supporting private media sources that are not controlled or owned by the United States, including by providing grants, loans, or loan guarantees and by establishing a new entity that would manage such a program to promote a wider range of view that have no connection to the United States; 
(C)policy recommendations to the President and Congress regarding ways to improve United States programs for the promotion of democracy; and 
(D)recommendations for reform of United States Government agencies involved in the promotion of democracy. 
(d)Membership 
(1)AppointmentThe Board shall be composed of nine members, who shall be citizens of the United States and who shall not be officers or employees of the United States. The members shall be appointed as follows: 
(A)Three members shall be appointed by the President. 
(B)Three members shall be appointed by the Speaker of the House of Representatives, of whom two members shall be appointed upon the recommendation of the leader in the House of the political party that is not the political party of the President, and of whom one member shall be appointed upon the recommendation of the leader in the House of the other political party. 
(C)Three members shall be appointed by the President pro tempore of the Senate, of whom two members shall be appointed upon the recommendation of the leader in the Senate of the political party that is not the political party of the President, of whom one member shall be appointed upon the recommendation of the leader in the Senate of the other party. 
(2)Selection and vacanciesMembers of the Board shall be selected from among distinguished individuals noted for their knowledge and experience in fields relevant to the issues to be considered by the Board, including issues related to the promotion of democracy, international relations, management and organization of foreign assistance or comparable programs, methods and means of nonviolent protest, academic study and debate of democracy, human rights, and international law. A vacancy on the Board shall not affect its powers, but shall be filled in the manner in which the original appointment was made. 
(3)Time for appointmentThe appointment of members to the Board under paragraph (1) shall be made not later than 120 days after the date of the enactment of this Act. 
(4)Term of service and sunsetEach member shall be appointed to the Board for a term that shall expire on the date that is one year after the date of the submission of the report under subsection (c). The Board shall terminate on the date that is one year after the date of the submission of the report under such subsection. 
(5)Security clearancesThe Secretary shall ensure that all members of the Board, and appropriate experts and consultants under paragraph (6)(H), obtain relevant security clearances in an expeditious manner. 
(6)Operation 
(A)ChairpersonNot later than 15 days after the completion of the appointment of all members to the Board under paragraph (1), the President shall appoint a chairperson for the Board from among the members. 
(B)MeetingsThe Board shall meet at the call of the chairperson. The initial meeting of the Board shall be held not later than 30 days after the appointment of the chairperson under subparagraph (A). 
(C)QuorumA majority of the members of the Board shall constitute a quorum to conduct business, but the Board may establish a lesser quorum for conducting meetings scheduled by the Board. 
(D)RulesThe Board may establish by majority vote any other rules for the operation of the Board under this paragraph, if such rules are not inconsistent with this Act or other applicable law. 
(E)Travel expensesMembers of the Board shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of service for the Board. 
(F)Office space and administrative assistanceUpon the request of the chairperson of the Board, the Secretary shall provide reasonable and appropriate office space, supplies, and administrative assistance. 
(G)Applicability of certain other lawsNothing in this section shall be construed to cause the Board to be considered an agency or establishment of the United States, or to cause members of the Board to be considered officers or employees of the United States. Executive branch agencies may conduct programs and activities and provide services in support of the activities duties of the Board, notwithstanding any other provision of law. The Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Board. 
(H)Experts and consultantsThe Board may procure temporary and intermittent services under section 3109(b) of title 5, United States Code. 
(e)Authorization of appropriationsThere is authorized to be appropriated to the Board $2,000,000 for each of fiscal years 2006, 2007, and 2008. 
107.Establishment and maintenance of Internet site for global democracy and human rights 
(a)EstablishmentIn order to facilitate access by individuals and nongovernmental organizations in foreign countries to documents, streaming video and audio, and other media regarding democratic principles, practices, and values, and the promotion and strengthening of democracy, the Secretary of State, in cooperation with the Under Secretary of State for Global Affairs, the Under Secretary for Public Diplomacy and Public Affairs, and the Assistant Secretary of State for Democracy, Human Rights, and Labor, shall establish and maintain an Internet site for global democracy and human rights. 
(b)ContentsThe Internet site for global democracy established under subsection (a) shall contain the following information: 
(1)The Executive Summary prepared under section 102(b)(2)(A), but only to the extent that information contained therein is not classified. 
(2)The texts of the founding documents of the United States, including the Declaration of Independence, the Constitution, appropriate excerpts from the Federalist Papers, and other documents that the Under Secretary of State for Global Affairs determines appropriate. 
(3)Selected texts of the founding documents of the leading democratic countries that the Under Secretary determines appropriate. 
(4)Narratives and histories of significant democratic movements in foreign countries, particularly regarding successful nonviolent campaigns to oust dictatorships. 
(5)Narratives relating to the importance of the establishment of and respect for fundamental freedoms.  
(6)The annual Trafficking in Persons Report prepared by the Office to Monitor and Combat Trafficking in Persons of the Department of State. 
(7)The annual International Religious Freedom Report prepared by the Office of International Religious Freedom in the Bureau of Human Rights and Labor of the Department of State. 
(8)The annual Country Reports on Human Rights Practices prepared by the Bureau of Human Rights and Labor of the Department of State. 
(9)Any other documents, references, or links to external Internet sites the Secretary or Under Secretary determines appropriate, including reference to or links to training materials regarding successful movements in the past. 
(c)Translation 
(1)In generalThe Secretary of State shall ensure that the relevant country specific sections of the Annual Report on Democracy and the country specific sections of the content described in paragraphs (7) through (9) of subsection (b) that relate to particular countries are translated into the principal languages of such countries and posted on the Internet website described in such subsection. 
(2)Date for postingNot later than 120 days after the submission of the Annual Report on Democracy, the translations required by this subsection shall be completed.  
108.Programs by United States missions in foreign countries and activities of chiefs of mission 
(a)Development of programs to promote democracy in foreign countriesThe Secretary of State shall direct each chief of mission in each foreign country categorized as nondemocratic in the most recent Annual Report on Democracy to— 
(1)develop, as part of annual program planning, a strategy to promote democracy in the foreign country and to provide visible and material support to individuals and nongovernmental organizations in that country that are committed to democratic principles, practices, and values, such as— 
(A)consulting and coordinating with such individuals and organizations regarding the promotion of democracy; 
(B)visiting local landmarks and other local sites associated with nonviolent protest in support of democracy and freedom from oppression; 
(C)holding periodic public meetings with such individuals and organizations to discuss democracy and political, social, and economic freedoms; 
(D)issuing public condemnation of severe violations of internationally recognized human rights (as such term is described in section 116(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(a)), violations of religious freedom, including particularly severe violations of religious freedom (as such terms are defined in paragraphs (11) and (13) of section 3 of the International Religious Freedom Act of 1998 (22 U.S.C. 6402)), political repression, and government-tolerated or condoned trafficking in persons; and 
(E)providing technical, financial, and such other support to such individuals and organizations; 
(2)hold ongoing discussions with the leaders of the nondemocratic country regarding a transition to full democracy and the development of political, social, and economic freedoms and respect for human rights, including freedom of religion or belief, in the country; and 
(3)conduct meetings with civil society, interviews with media that can directly reach citizens of such country, and discussions with students and young people of the nondemocratic country regarding a transition to democracy and the development of political, social, and economic freedoms in the country. 
(b)Public outreach in foreign countriesEach chief of mission or principal officer should spend a substantial amount of time at universities and other institutions of higher learning to— 
(1)debate and discuss values and policies that promote democracy; and 
(2)communicate, promote, and defend such United States values and policies. 
(c)Access to United States missionsThe Secretary is authorized and encouraged to allow access to a United States diplomatic or consular mission in each foreign country categorized as partly democratic or nondemocratic in the most recent Annual Report on Democracy by individuals and representatives of nongovernmental organizations in that country who are committed to democratic principles, practices, and values in that country.  
109.Training for Foreign Service officers 
(a)Training in democracy and the promotion of democracy and human rightsSection 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended by adding at the end the following new subsection: 
 
(c)Training on global democracy promotion 
(1)In generalIn addition to the training required under subsections (a) and (b), the Secretary of State, in cooperation with other relevant officials, including the Under Secretary of State for Global Affairs, and the Director of the National Foreign Affairs Training Center of the Foreign Service Institute of the Department of State, shall establish as part of the training provided after December 31, 2006, for members of the Service, including all chiefs of mission and deputy chiefs of mission, instruction in how to strengthen and promote democracy through peaceful means in consultation with individuals and nongovernmental organizations that support democratic principles, practice and values. In particular, such instruction shall be mandatory for members of the Service having reporting or other responsibilities relating to internal political developments and human rights, including religious freedom, in nondemocratic or partly democratic countries, including for chiefs of mission and deputy chiefs of mission, and shall be completed before the time that such member or chief of mission assumes a post (or, if such is not practical, within the first year of assuming such post). 
(2)Contents of trainingThe training required under paragraph (1) shall include instruction, a training manual, and other materials regarding the following: 
(A)International documents and United States policy regarding electoral democracy and respect for human rights. 
(B)United States policy regarding the promotion and strengthening of democracy around the world, with particular emphasis on the transition to democracy in nondemocratic countries. 
(C)For any member, chief of mission, or deputy chief of mission who is to be assigned to a foreign country that is categorized as nondemocratic in the Annual Report on Democracy required under section 102(b) of the Advance Democratic Values, Address Nondemocratic Countries, and Enhance Democracy Act of 2005, instruction regarding— 
(i)the status of political rights in such country; 
(ii)ways to promote democracy in such country including building relationships and consulting with individuals and nongovernmental organizations in such country that support democratic principles, practices, and values; 
(iii)providing technical, financial, and other support to individuals (including expatriated citizens) and nongovernmental organizations in such country that support democratic principles, practices, and values; 
(iv)visiting local landmarks and other local sites associated with nonviolent protest in support of democracy and freedom from oppression; 
(v)conducting discussions with the leaders of such country regarding— 
(I)a transition to full democracy; 
(II)political, social, and economic freedoms; 
(III)United States policy to promote democracy in foreign countries; and 
(IV)the possibility that such leaders might voluntarily cede power; 
(vi)conducting discussions with the students and young people of such country regarding— 
(I)a transition to full democracy; 
(II)political, social, and economic freedoms; and 
(III)United States policy to promote democracy in foreign countries;  
(vii)the methods of nonviolent action and the most effective manner to share such information with individuals and nongovernmental organizations in such country that support democratic principles, practices, and values; and 
(viii)the investigation and documentation of violations of internationally recognized human rights in coordination with nongovernmental human rights organizations, violations of religious freedom, including particularly severe violations of religious freedom (as such terms are defined in paragraphs (11) and (13) of section 3 of the International Religious Freedom Act of 1998 (22 U.S.C. 6402)), political repression, and government-tolerated or condoned trafficking in persons that occur in such country. 
(D)The protection of internationally recognized human rights (including the protection of religious freedom) and standards related to such rights, provisions of United States law related to such rights, the various aspects and manifestations of violations of such rights, diplomatic tools to promote respect for such rights, the protection of individuals who have fled their countries due to violations of such rights (including the role of United States embassies in providing access to the United States Refugee Admissions Program) and the relationship between respect for such rights and democratic development and national security. The Director of the National Foreign Affairs Training Center of the Foreign Service Institute of the Department of State shall consult with nongovernmental organizations involved in the protection and promotion of such rights and the United States Commission on International Religious Freedom (established under section 201(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6431(a)) in developing the training required by this subparagraph.. 
(b)Other trainingThe Secretary of State shall ensure that the training described in subsection (a) is provided to members of the civil service who are assigned in the United States or abroad who have reporting or other responsibilities relating to internal political developments and human rights in countries that are categorized as partly democratic or nondemocratic in the Annual Report on Democracy required under section 102(b) of the Advance Democratic Values, Address Nondemocratic Countries, and Enhance Democracy Act of 2005. 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to develop appropriate programs and materials to accomplish the training required under subsection (c) of section 708 of the Foreign Service Act of 1980 (22 U.S.C. 4028), as added by subsection (a). 
(d)Clerical amendmentsSection 708 of the Foreign Service Act of 1980 is further amended— 
(1)in subsection (a) by striking (a) The and inserting (a) Training on Human Rights.—The; and 
(2)in subsection (b) by striking (b) The and inserting (b) Training on Refugee Law and Religious Persecution.—The. 
110.Performance pay; promotions; Foreign Service awards 
(a)Performance PaySection 405(d) of the Foreign Service Act of 1980 (22 U.S.C. 3965(d)) is amended by inserting after the second sentence the following new sentence: Meritorious or distinguished service in the promotion of democracy in foreign countries, including contact with and support of individuals and nongovernmental organizations that promote democracy in a foreign country categorized as nondemocratic in the most recent Annual Report on Democracy (as required under section 102(b) of the Advance Democratic Values, Address Nondemocratic Countries, and Enhance Democracy Act of 2005), shall also serve as a basis for granting awards under this section.. 
(b)PromotionsSection 603(b) of the Foreign Service Act of 1980 (22 U.S.C. 4003(b)) is amended by adding at the end the following new sentence: Precepts for selection boards shall also, where applicable, include an evaluation of whether members of the Service and members of the Senior Foreign Service have met the standards of performance established by the Secretary pursuant to section 110(c) of the Advance Democratic Values, Address Nondemocratic Countries, and Enhance Democracy Act of 2005, or have served in a position in which the primary responsibility is to monitor or promote democracy or human rights.. 
(c)Regulations and evaluations concerning standards of performance and programs to promote democracyWith respect to members of the Foreign Service, including all chiefs of mission, who are assigned to foreign countries categorized as nondemocratic in the most recent Annual Report on Democracy, the Secretary shall prescribe regulations concerning the standards of performance to be met under sections 405(d) and 603(b) of the Foreign Service Act of 1980 (22 U.S.C. 3965(d) and 4003(b)), as amended by subsections (a) and (b), respectively, and the development of programs to promote democracy in foreign countries under section 108. The requirements of sections 108 and 109(a) shall serve as one of the bases for performance criteria in evaluating chiefs of mission and those officers at posts so designated by the chief of mission. 
(d)Foreign Service AwardsSection 614 of the Foreign Service Act of 1980 (22 U.S.C. 4013) is amended by adding at the end the following new sentence: Distinguished or meritorious service in the promotion of democracy in foreign countries, including contact with and support of individuals and nongovernmental organizations that promote democracy in a foreign country categorized as nondemocratic in the most recent Annual Report on Democracy (as required under section 102(b) of the Advance Democratic Values, Address Nondemocratic Countries, and Enhance Democracy Act of 2005), shall also serve as a basis for granting awards under this section.. 
(e)Congressional democracy award 
(1)EstablishmentThere is established a Congressional Award for Outstanding Achievements in Advancing Democracy to be awarded to officers or employees of the Government of the United States. The Award shall be in addition to any other award issued by the Assistant Secretary for Democracy, Human Rights, and Labor for the promotion of human rights in such countries. 
(2)SelectionThe Secretary of State shall establish procedures for selecting recipients of the Award. The criteria for selecting recipients of the Award shall include whether the candidate has made extraordinary efforts to promote democracy.  
(3)Financial awardThe recipient of the Award shall receive not less than $5,000. Such sum shall be in addition to any other compensation received by the recipient. Amounts awarded shall be drawn from amounts appropriated to the Department of State. 
(4)Award ceremonyCongress shall host an annual awards ceremony for the recipient of the Award. Costs associated with travel by the recipient to the ceremony shall be paid by the United States. 
(5)Authorization of appropriationsThere is authorized to be appropriated to the Secretary such sums as may be necessary to award the Award, including such sums as may be necessary to cover costs associated with the Award.  
111.Appointments 
(a)Appointments by the PresidentSection 302 of the Foreign Service Act of 1980 (22 U.S.C. 3942) is amended by adding at the end the following new subsection: 
 
(c)If an individual (with respect to subsection (a)) or a member of the Service (with respect to subsection (b)) is appointed by the President to be and if such individual or such member has previously served as a chief of mission of the United States in a country at the time such country was categorized as nondemocratic in an Annual Report on Democracy (required under section 102(b) of the Advance Democratic Values, Address Non-Democratic Countries, and Enhance Democracy Act of 2005, the President shall transmit to the Committee on Foreign Relations of the Senate a written report summarizing the actions that such individual or member took during the period of such prior service to promote democracy and human rights in such country, including actions in furtherance of the action plan contained in such report.. 
(b)Chiefs of missionSection 304(a)(1) of such Act (22 U.S.C. 3944(a)(1)) is amended by adding at the end the following new sentence: If the country in which the individual is to serve is categorized as nondemocratic in the most recent Annual Report on Democracy (as required under section 102(b) of the Advance Democratic Values, Address Non-Democratic Countries, and Enhance Democracy Act of 2005), the individual should possess clearly demonstrated competence in and commitment to the promotion of democracy in that country, including competence in promoting democratic practices, values, and ideals through regular interaction with individuals, including students and young people within that country, who support and advocate such principles, practices, and values..  
IIALLIANCES WITH OTHER DEMOCRATIC COUNTRIES 
201.Alliances with other democratic countries 
(a)FindingCongress finds that it is in the national interest of the United States, including for humanitarian, economic, social, political, and security reasons, to forge alliances with democratic countries to work together to promote and protect— 
(1)shared democratic principles, practices, and values; and 
(2)political, social, and economic freedoms around the world. 
(b)PurposesThe purposes of this title are to encourage new ways of forging alliances with democratic countries in order to— 
(1)promote and protect democratic principles, practices, and values, including the right to free, fair, and open elections, secret balloting, and universal suffrage; 
(2)promote and protect fundamental shared political, social, and economic freedoms, including the freedoms of association, of expression, of the press, of religion, and to own private property; 
(3)promote and protect respect for the rule of law; 
(4)develop, adopt, and pursue strategies to advance common interests in international organizations and multilateral institutions to which members of the alliance of democratic countries belong; and 
(5)provide political, economic, and other necessary support to countries that are undergoing a transition to democracy. 
(c)AuthorizationThe President is authorized to take such actions as the President determines to be necessary and appropriate to establish alliances with other democratic countries to achieve the purposes described in subsection (b). 
(d)Sense of Congress regarding participationIt is the sense of Congress that any foreign country that is categorized as nondemocratic in the most recent Annual Report on Democracy under section 102(b) should not participate in any alliance of democratic countries aimed at working together to promote democracy. 
202.Sense of Congress regarding the establishment of a Democracy Caucus 
(a)FindingsCongress finds that with the passage of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458), Congress— 
(1)encouraged the establishment of a Democracy Caucus within the United Nations, the United Nations Human Rights Commission, the United Nations Conference on Disarmament, and at other broad-based international organizations; and 
(2)required increased training in multilateral diplomacy for members of the Foreign Service and appropriate members of the Civil Service to support such an establishment. 
(b)Sense of CongressIt is the sense of Congress that the creation of a Democracy Caucus in each international organization and multilateral institution of which the United States is a member will not only improve the internal governance of such organizations but will also strengthen the implementation of commitments by such organizations and institutions regarding democracy and human rights. 
203.Annual diplomatic missions on multilateral issues The Secretary of State, acting through the principal officers responsible for advising the Secretary on international organizations, shall ensure that a high level delegation from the United States is sent on an annual basis to consult with key foreign governments in every region to promote United States policies, including issues related to democracy and human rights, at key international fora, including the United Nations General Assembly, the United Nations Human Rights Commission, the Organization for Security and Cooperation in Europe, and the United Nations Education, Science, and Cultural Organization. 
204.Strengthening the Community of Democracies 
(a)Sense of CongressIt is the sense of Congress that establishing a more formal structure for the Community of Democracies may eventually be necessary in the future, at which time the United States should guide and strongly support such a development. It is the sense of Congress that, if properly funded and supported, the Community of Democracies can achieve great success toward the global promotion of democratic principles, practices, and values. 
(b)Membership authorizedThe President is authorized to enter the United States into membership of the Community of Democracies if the Community should become an organization. 
(c)Regional Group in the Community of DemocraciesIt is the sense of Congress that regional groups within the Community of Democracies should be established and strengthened in order to facilitate coordination of common positions and action on multilateral strategies to promote and consolidate democracy.  
(d)Authorization of appropriations 
(1)Membership in Community of DemocraciesThere are authorized to be appropriated such sums as may be necessary to pay the assessed costs for membership of the United States in the Community of Democracies.  
(2)Cost of headquartersThere is authorized to be appropriated to the Secretary of State $5,000,000 for fiscal year 2006 for a grant or voluntary contribution for the acquisition, refurbishment, or construction of a headquarters building for the Community of Democracies. Such funds may also be applied toward the costs of meetings and studies to formalize the location of such headquarters, the costs of providing equipment for such headquarters, and other logistical matters related to such headquarters. Amounts appropriated for these purpose are authorized to remain available until expended.  
(e)Democracy Transition Center 
(1)Sense of CongressIt is the sense of Congress that the United States should support the initiative of the Government of Hungary and the governments of other European countries to establish a Democracy Transition Center to support transitions to full democracy.  
(2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State for a grant or voluntary contribution to the Democracy Transition Center $4,000,000 for fiscal year 2006, $3,000,000 for fiscal year 2007, $2,000,000 for fiscal year 2008, and $1,000,000 for fiscal year 2009. Amounts appropriated under this paragraph shall remain available until expended. 
(3)Use of fundsAny grant or voluntary contribution made in fiscal year 2006 by the Secretary to the Democracy Transition Center under paragraph (2) may be used for the establishment and operations of the Center and for programs and activities of the Center. Any grant or voluntary contribution made in any subsequent fiscal year by the Secretary to the Center under such paragraph may be used for programs and activities of the Center. 
(4)Programs and activitiesThe programs and activities of the Democracy Transition Center referred to in paragraph (3) are programs and activities that— 
(A)develop, adopt, or pursue programs, campaigns, and tactics to promote the peaceful transition to democracy in nondemocratic countries and, in addition, to work with countries that have gone through a transition to a partly democratic form of government in order to consolidate and accelerate progress toward a fully democratic form of government; 
(B)provide political, financial, and other necessary support to individuals and nongovernmental organizations that promote democratic principles, practices, and values in each nondemocratic country, including training in nonviolent means of protest and resistance; 
(C)support consultations with such individuals and nongovernmental organizations in countries that are not fully democratic regarding the best approaches to assist such countries to make the transition to a fully democratic form of government; 
(D)establish a dialogue with the leaders of each nondemocratic country to discuss democratic principles, practices, and values, fundamental freedoms and human rights, and the possibility of such leaders voluntarily initiating a transition to democracy; 
(E)educate and train diplomats, military attaches, and other appropriate individuals from member countries of the Community of Democracies in the means to promote democracy within host countries that are nondemocratic; and 
(F)undertake any other appropriate or necessary actions that are compatible with the mission and goal of the Center.  
205.Funding for nongovernmental organizations supporting a Community of Democracies 
(a)GrantsThe Secretary of State is authorized to make grants to United States nongovernmental organizations which have experience with the Community of Democracies to assist the Community of Democracies and its Convening Group to plan its interim and annual conferences and other related activities with a focus on issues related to the promotion of transitions to and consolidation of democracy. 
(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section. 
206.Reports 
(a)Annual Report on the Status of Democratic Alliances of the United StatesNot later than October 1 of each year, the Secretary of State, in coordination with the Under Secretary of State for Global Affairs, the Assistant Secretary of State for Democracy, Human Rights, and Labor, and appropriate international organizations, shall submit to the appropriate congressional committees an Annual Report on the Status of Democratic Alliances of the United States. Each Annual Report shall contain the following information: 
(1)An evaluation of the efforts undertaken by the United States to establish a caucus of democratic countries in international organizations, multilateral institutions, and related bodies within such organizations and institutions. 
(2)An evaluation of efforts undertaken by the United States to encourage a more formal framework for the Community of Democracies, including the creation of supporting institutions. 
(3)An evaluation of the efforts undertaken by the United States to establish the Democracy Transition Center. 
(4)An evaluation of any other efforts undertaken by the United States in furtherance of democratic alliances or cooperation with democratic countries to promote universal democracy. 
(5)An evaluation of the efforts undertaken by other democratic states belonging to the Community of Democracies in furtherance of advancing democracy around the world, including through the Community of Democracies, relevant bodies of the United Nations, democracy caucuses, regional organizations, and bilateral policies and foreign assistance. 
(b)Report regarding election to a leadership post in international organizations, multilateral institutions, or bodies thereofIn the event of an election or rotation of any country, or representative of any country, to a leadership position in an international organization or multilateral institution (or related body thereof) with a mandate to vote on issues related to democracy and human rights, if such country is subject to a determination by the Secretary under section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), section 40 of the Arms Export Control Act (22 U.S.C. 2780), or section 6(j) of the Export Administration Act of 1979 (50 U.S.C. 2405(j)), or if such country is categorized as nondemocratic in the most recent Annual Report on Democracy under section 102(b), the Secretary of State shall, not later than 15 days after such election or rotation, notify the appropriate congressional committees of such election or rotation and submit a classified report evaluating any steps or actions taken by the United States to prevent such election or rotation and recommendations for appropriate further steps or actions. 
IIIFUNDING FOR PROMOTION OF DEMOCRACY 
301.PolicyIt shall be the policy of the United States to provide financial assistance to eligible entities and eligible individuals in order to assist such entities and individuals in the promotion of democracy in countries categorized as nondemocratic in the most recent Annual Report on Democracy under section 102(b). 
302.Human Rights and Democracy Fund 
(a)Findings 
(1)The Human Rights and Democracy Fund, established under section 664 of the Freedom Investment Act of 2002 (subtitle E of title VI of Public Law 107–228) provides critical support for unique projects that promote democracy and human rights in foreign countries of strategic significance to the United States. 
(2)Support for such projects underscores the commitment of the United States to— 
(A)promote democracy and human rights; and 
(B)fight against terrorism. 
(3)Funds allocated to the Human Rights and Democracy Fund for fiscal years 2000, 2001, 2002, and 2003 have been $9,000,000, $13,421,000, $13,000,000 and $31,448,000, respectively. 
(4)Additional funding for the Human Rights and Democracy Fund is in the national interests of the United States. 
(b)Purposes of the Human Rights and Democracy FundIn addition to uses currently approved for the Human Rights and Democracy Fund, the Secretary of State, acting through the Assistant Secretary of State for Democracy, Human Rights, and Labor shall use amounts appropriated to the Human Rights and Democracy Fund under subsection (g) to provide assistance to eligible entities and eligible individuals to promote democracy in foreign countries categorized as nondemocratic in the most recent Annual Report on Democracy under section 102(b). The promotion of democracy in such countries for which such assistance may be provided may include the following activities: 
(1)The publication and distribution of books and the creation and distribution of other media, including audio and video cassettes, compact discs and digital video discs, and other audio and video publications, and the purchase and distribution of any equipment needed to review such books and other media. Such books and other media should include— 
(A)factual news and related information about current and relevant events and developments in such country and elsewhere in the world; and 
(B)educational programming designed to provide information regarding democracy, the rule of law, free, fair and open elections, free market economics, fundamental human rights (including the rights of freedom of speech and of religion and the rights to be free from slavery and bondage), and successful democratic movements in history. 
(2)The translation into languages spoken in such countries of relevant programming and existing books, videos, and other publications relating to the subjects specified in subparagraphs (A) and (B) of paragraph (1). 
(3)The promotion of political pluralism within such countries, including the promotion of nongovernmental organizations and movements that promote democratic principles, practices, and values. 
(4)The promotion of the rule of law and the protection of minorities. 
(5)The creation of educational programs for leaders and members of democratic movements to convey information to such individuals regarding the means of nonviolent force and the methods of nonviolent action. 
(6)The creation of programs for student groups to work with citizens of such countries who are committed to democratic reforms and to the promotion of a transition to democracy. 
(7)The production and distribution of materials that promote and celebrate democracy and the equipment needed to produce such materials. 
(8)The creation of cultural exchanges between citizens of such countries and citizens of the United States. 
(9)The creation of projects to strengthen the parliaments and parliamentary staff in such countries. 
(10)The creation of programs to ensure transparency and accountability for government revenues and expenditures, with particular emphasis on revenues derived from extractive industries. 
(11)The creation of training programs for citizens of such countries concerning international legal obligations to support democracy and human rights, including religious freedom. 
(12)Any other activities related to the promotion of democracy or the transition of such countries to democracy that the Under Secretary of State for Global Affairs determines appropriate. 
(c)Freedom Investment Act of 2002Section 664(b) of the Freedom Investment Act of 2002 (subtitle E of title VI of Public Law 107–228, relating to the purposes of the Human Rights and Democracy Fund) is amended— 
(1)in paragraph (4), by striking and at the end; 
(2)by redesignating paragraph (5) as paragraph (6);  
(3)by inserting after paragraph (4) the following new paragraph: 
 
(5)to support the study of democracy abroad, including support for debates and discussions at academic institutions, regarding the values and benefits of democracy; and; and 
(4)in paragraph (6), as redesignated by paragraph (2) of this subsection, by striking (4) and inserting (5).  
(d)Administrative authoritiesAssistance provided through the Human Rights and Democracy Fund may be provided to eligible entities and eligible individuals in foreign countries notwithstanding any provisions of law that prohibit assistance to a foreign country or to a government of a foreign country. 
(e)Annual report on the status of the Human Rights and Democracy FundWithin 60 days of the conclusion of each fiscal year, the Assistant Secretary of State for Democracy, Human Rights, and Labor shall submit to the appropriate congressional committees an annual report on the status of the Human Rights and Democracy Fund. Each such annual report shall contain the following information: 
(1)An identification of each eligible entity and eligible individual who received assistance during the previous fiscal year under subsection (b) and a summary of the activities of each such recipient. 
(2)An account of projects funded and outside contributions received during the previous fiscal year. 
(3)A balance sheet of income and outlays current as of the conclusion of fiscal year to which such report is relevant. 
(f)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to the Human Rights and Democracy Fund to carry out the purposes of this section $100,000,000 for fiscal year 2006 and $150,000,000 for fiscal year 2007. Amounts appropriated under this section shall remain available until expended. 
(2)Administrative expensesNot more than five percent of amounts appropriated to the Human Rights and Democracy Fund for each fiscal year may be applied toward administrative expenses of the carrying out this section. 
(3)Contributions The Secretary may accept contributions to the Human Rights and Democracy Fund from the governments of other democratic countries, private foundations, private citizens, and other nongovernmental sources. 
IVSUPPORT FOR SPECIAL AND REGIONAL INITIATIVES  
401.FindingsCongress finds the following: 
(1)The Helsinki Final Act of 1975 of the Conference on Security and Cooperation in Europe (1 August 1975) and the Helsinki Process empowered democrats living in nondemocratic countries to organize and insist that the governments of such countries honor the commitments to economic and human rights that such governments had pledged. These local democrats and the Helsinki Process played a fundamental role in bringing about the peaceful end to the communist dictatorships of Eastern Europe. 
(2)Since 1975, Algeria, Egypt, Israel, Jordan, Morocco, and Tunisia have been Mediterranean Partners for Cooperation with the Organization for Security and Cooperation in Europe.  
(3)Conferences regarding security and cooperation in the regions of Africa, Asia, and the Middle East present an opportunity to establish an agreement concerning organizing principles and processes to guide the countries of these regions in the transition to greater security, prosperity, justice, and freedom.  
(4)At the Second Ministerial Conference of the Community of Democracies in Seoul, South Korea, all participating governments endorsed the importance of furthering democracy through the formation of regional groups and initiatives. United States support for this regional approach would have a beneficial impact on the promotion of democracy in nondemocratic countries. 
402.Sense of Congress regarding support for regional initiatives It is the sense of Congress that the President, acting through the Secretary of State, the Under Secretary of State for Global Affairs, and relevant United States chiefs of mission, should support the efforts of countries and groups in the regions of the Mediterranean, the Middle East, Asia, and Africa to organize regional processes similar to the Helsinki Process to promote better relations among each other and among the other countries of the world, to promote peaceful relations, to strengthen regional security, and to promote fundamental rights and political, economic, and social progress.  
VPRESIDENTIAL ACTIONS 
501.Description of Presidential actions 
(a)AuthorizationWith respect to a foreign country categorized as nondemocratic in the most recent Annual Report on Democracy under section 102(b), the President is authorized to— 
(1)issue a private or public demarche to, or a public condemnation of, the government or any official of the government of such country; 
(2)issue a public condemnation within one or more multilateral fora to the government or any official of the government of such country; 
(3)recall the chief of mission to such country; 
(4)investigate, block during the pendency of an investigation, regulate, direct and compel, nullify, void, prevent, or prohibit any acquisition, holding, withholding, use, transfer, withdrawal, transportation, importation or exportation of, or dealing in, or exercising any right, power, or privilege with respect to, or transactions involving, any property subject to the jurisdiction of the United States in which the government of such country or any official of the government of such country has any interest; 
(5)instruct, through the Secretary of the Treasury, the United States executive directors to each international financial institution to vote against and actively oppose any extension by the respective institution of any loan, credit, or guarantee to or for the benefit of the government, or any specified official of the government, of such country; 
(6)direct the Overseas Private Investment Corporation, and the Trade and Development Agency, as appropriate, to not approve the issuance of any (or a specified number of) guarantees, insurance, extensions of credit, or participations in the extension of credit for the benefit of or with respect to the government, or any specified official of the government, of such country; 
(7)prohibit the United States from procuring, or entering into any contract for the procurement of, any goods or services from any specified official of the government of such country; 
(8)order the heads of appropriate United States agencies to not issue any (or a specified number of) specific licenses, and to not grant any other specific authority (or a specified number of authorities), to export any goods or technology to any specified official of the government of such country, or to any other specified resident of such country, under— 
(A)the Export Administration Act of 1979 (50 U.S.C. App. 2401 et seq.); 
(B)the Arms Export Control Act (22 U.S.C. 2751 et seq.); 
(C)the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.); or 
(D)any other Federal law that requires the prior review and approval of the United States as a condition for the export or reexport of goods or services; and 
(9)consistent with section 212(f) of the Immigration and Nationality Act (8 U.S.C 1182(f)), deny entry into the United States of any specified alien who— 
(A)is an official of the government of such country; or 
(B)is a spouse, minor child, or agent of such an official. 
(b)No effect on existing lawThe encouragement to Presidential action provided under this section is in addition to and shall not supersede United States obligations under domestic law or international agreement. 
(c)RegulationsThe President may issue such regulations, including regulations prescribing definitions, as may be necessary for the exercise of the actions described in this section. 
502.Investigation of violations of international humanitarian law 
(a)In generalThe President, with the assistance of the Secretary of State, the Under Secretary of State for Global Affairs, and the Ambassador-at-Large for War Crimes Issues, shall collect information regarding incidents that may constitute crimes against humanity, genocide, slavery, or other violations of international humanitarian law by leaders or other government officials of foreign countries categorized as nondemocratic in the most recent Annual Report on Democracy under section 102(b). 
(b)ReportNot later than January 15 of each year, the President, acting through the Secretary, with the assistance of the Under Secretary of State for Global Affairs and the Ambassador-at-Large for War Crimes Issues, shall submit to the appropriate congressional committees a report concerning the information collected under subsection (a) and any findings, determinations, or recommendations made on the basis of such information. 
(c)AccountabilityThe President shall consider what actions can be taken to ensure that the leaders or other government officials of foreign countries who are identified in accordance with subsection (a) as responsible for crimes against humanity, genocide, slavery, or other violations of international humanitarian law are brought to account for such crimes in an appropriately constituted tribunal. 
(d)Limitation on disclosureNothing contained in this section shall require the disclosure, on a classified or unclassified basis, of information that the President determines would jeopardize sensitive sources and methods or other national security interests of the United States. 
503.Presidential communications 
(a)FindingCongress finds that direct communications from the President to citizens of countries that are categorized as nondemocratic in the most recent Annual Report on Democracy would be extremely beneficial to demonstrate that the United States supports such citizens and the efforts and actions of such citizens to promote and achieve transition to democracy in such countries. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)from time to time as the President shall determine appropriate, the President should broadcast a message to the citizens of countries categorized as nondemocratic in the most recent Annual Report on Democracy under section 102(b) expressing the support of the United States for such citizens, discussing democratic principles, practices, and values, and political, social, and economic freedoms, and condemning violations of internationally recognized human rights (as such term is described in section 116(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(a))), violations of religious freedom, including particularly severe violations of religious freedom (as such terms are defined in paragraphs (11) and (13) of section 3 of the International Religious Freedom Act of 1998 (22 U.S.C. 6402)), political repression, and government-tolerated or condoned trafficking in persons that occur in such country; and 
(2)the President should encourage leaders of other democratic countries to make similar broadcasts. 
VINATIONAL SECURITY COUNCIL 
601.Special Assistant on Nondemocratic CountriesSection 101 of the National Security Act of 1947 (50 U.S.C. 402) is amended— 
(1)by redesignating the second subsection (i), as added by section 301 of the International Religious Freedom Act of 1998 (Public Law 105–292), as subsection (k); and 
(2)by adding at the end the following new subsection: 
 
(l)It is the sense of Congress that there should be within the staff of the National Security Council a Special Assistant to the President on Nondemocratic Countries and Transition to Democracy whose position should be comparable to that of a senior director within the Executive Office of the President. The Special Assistant should serve as liaison with the Under Secretary of State for Global Affairs, Congress and, as advisable, nongovernmental organizations committed to the promotion of democracy. The Special Assistant should serve as a resource for executive branch officials to— 
(1)compile and maintain information on the facts and circumstances of actions by the leaders of nondemocratic countries and any threats to national and global security posed by such countries; 
(2)support interagency meetings either at the Deputy or Assistant Secretary level to discuss— 
(A)the promotion of democracy; 
(B)the protection of human rights; and 
(C)individualized strategies for the promotion of democracy in nondemocratic and partly democratic countries; 
(3)facilitate transition to a fully democratic form of government for countries that are partly democratic; and 
(4)make policy recommendations.. 
 
